Name: Commission Regulation (EEC) No 2135/88 of 18 July 1988 amending Regulation (EEC) No 480/87 laying down rules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1987, 1988, 1989 and 1990
 Type: Regulation
 Subject Matter: international trade;  trade policy;  Asia and Oceania
 Date Published: nan

 No L 188/24 Official Journal of the European Communities 19 . 7. 88 COMMISSION REGULATION (EEC) No 2135/88 of 18 July 1988 amending Regulation (EEC) No 480/87 laying down ules for implementing the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff, originating in Thailand and exported from that country in 1987, 1988 , 1989 and 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . Article 4 (2) is replaced by the following : '2. Where it is found that the quantities actually unloaded exceed by no more than 2 % those covered by the import licences issued corresponding to the export licences allocated to the vessel in question, the competent authorities in the Member State of release for free circulation shall , at the request of the importer, authorize the release for free circulation of the excess quantities under the conditions laid down in the voluntary restraint agreement between the European Economic Community and Thailand, on the lodging by the importer of a security equal to the difference between the levy at the full rate and the levy subject to a ceiling of 6 % ad valorem laid down in the abovementioned agreement. The security shall be released on submission of an import licence for the additional quantity. The licence shall be issued on presentation of one or more export licences for additional quantities issued by the Thai authorities for the quantities in question . Section 12 of the import licence for the additional quantity shall also bear one of the following : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 07.06 A of the Common Customs Tariff and coming from third countries, and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 480/87 (2) lays down the rules for implementing the import arrangements applicable to manioc originating in Thailand and exported from that country in 1987, 1988, 1989 and 1990 ; Whereas, in the light of experience, it was agreed with the exporting country that where quantities unloaded exceed the quantities in the export licence by up to a certain amount (2 %), the release for free circulation of the excess quantities should be authorized under the voluntary restraint agreement on the lodging by the importer of a security, pending the issue of an export licence for the additional quantity ; whereas provision should be made for the resulting detailed rules of application concerning the issue of an import licence for the additional quantity and the conditions for releasing the abovementioned security ; whereas the detailed rules laid down in this Regulation either are additional to or derogate from the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 2082/87 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Certificado complementario. Apartado 2 del artÃ ­culo 4 del Reglamento (CEE) n? 480/87  Supplerende licens. Forordning (EÃF) nr. 480/87, artikel 4, stk. 2  ZusÃ ¤tzliche Lizenz  Artikel 4 Absatz 2 der Verordnung (EWG) Nr. 480/87  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ . Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 480/87 Ã ¬Ã Ã ¸Ã Ã ¿ 4 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2  Licence for additional quantity. Article 4 (2) of Regulation (EEC) No 480/87  Certificat complÃ ©mentaire. RÃ ¨glement (CEE) n0 480/87, article 4 paragraphe 2  Titolo complementare. Regolamento (CEE) n. 480/87, articolo 4, paragrafo 2 HAS ADOPTED THIS REGULATION :  Aanvullend certificaat  artikel 4, lid 2, van Verordening (EEG) nr. 480/87  Certificado complementar. N? 2 do artigo 4? do Regulamento (CEE) n? 480/87.Article 1 Regulation (EEC) No 480/87 is hereby amended as follows : The security provided shall be forfeited in respect ofquantities for which an import licence for the additional quantity is not submitted within four months, except in cases of force majeure, from the date of acceptance of the declaration of release for free circulation referred to in the first subparagraph. (') OJ No L 43, 13 . 2. 1987, p. 9 . O OJ No L 49, 18 . 2. 1987, p. 13 . (3) OJ No L 338 , 13 . 12. 1980, p. 1 . (4) OJ No L 195, 16 . 7. 1987, p. 11 . 19 . 7. 88 Official Journal of the European Communities No L 188/25 The competent authorities of the Member State of release for free circulation shall notify to the Commission by telex, case by case, and as soon as possible, the number or numbers of Thai export certificates for additional quantities, the number or numbers of import licences for additional quantities and the excess quantity concerned.' The third indent of Article 5 ( 1 ) and Article 8 (4) and (5) of Regulation (EEC) No 3183/80 shall not apply.' 3 . Article 6 (3) is replaced by the following : '3 . Subject to the application of Article 4 (2) and by way of derogation from Article 8 (4) of Regulation (EEC) No 3183/80, the quantity released for free circulation may not exceed that indicated in sections 10 and 11 of the import licences . The figurfe 0 shall be entered to that effect in section 22 of the said licences'. Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. 2. The following paragraph 3 is added to Article 4 : '3 . Applications for licences shall be lodged in any Member State and licences issued shall be valid in the 12 Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1988 . For the Commission Frans ANDRIESSEN Vice-President